   Case: 1:16-cv-11407 Document #: 221 Filed: 02/26/20 Page 1 of 1 PageID #:1784




                 IN THE UNITED STATES DISTRICT COURT FOR THE
                        NORTHERN DISTRICT OF ILLINOIS

                                           )
                American Guardian Warranty Services, Inc et al) Case No: 16 C 11407
                                           )
                v.                         )              Judge: Harry D. Leinenweber
                                           )
                Automobile Protection Corporation, Inc.)
                                           )


                                            ORDER

Defendant’s motion to seal [217 ] is granted. The clerk is directed to seal attachment #1 to docket
entry #213. Defendant shall re-file attachment #1, exhibit A only. No appearance is needed on
3/3/20.


Date: 2/26/20                                               /s/ Judge Harry D. Leinenweber
